Abreu v New York City Police Dept. (2017 NY Slip Op 03454)





Abreu v New York City Police Dept.


2017 NY Slip Op 03454


Decided on May 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


3869 159145/12

[*1]Mario Abreu, Plaintiff-Appellant,
vNew York City Police Department, et al., Defendants-Respondents.


Bleakley Platt & Schmidt, White Plains (Vincent Crowe of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondentS.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered on or about September 3, 2015, which, to the extent appealed from as limited by the briefs, granted defendants' motion to dismiss the cause of action under 42 USC § 1983 as against the individual defendants, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff alleges that members of the New York City Police Department knocked down the door of his apartment, upon information and belief, without a warrant, struck him repeatedly, causing him injuries, and wrongfully arrested him, and that each of the individually named defendants was acting under color of law. These allegations state a cause of action under 42 USC § 1983 (see Delgado v City of New York, 86 AD3d 502, 511 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2017
CLERK